Allowable Subject Matter
Claims 1 – 30 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
Independent claims 1, 12, and 23 are allowed over the prior art and recite similar subject matter. Reference is made herein to claim 1 as the representative claim.
Claim 1 recites a method of transferring data between a plurality of servers and a disaggregated edge switch wherein the plurality of servers are coupled to the disaggregated edge switch via respective local links between outer ports on the switch and a port on each server. Data is transferred between the disaggregated edge switch and the plurality of servers using a pull-mode data transfer over the local communication link between the source local port of the respective server and the destination local port.
Claim 1 is allowable over the prior art as indicated by the Patent Board in decision dated 6/19/2021. As recited by the Patent Board, it is not obvious to one of the art and further lacks motivation to apply pull-mode data transfers to the teachings of Ben-Michael et al. (US 2014/0059266 A1), hereinafter “Ben-Michael” as recited in Office Action dated 3/8/2019 (and pages 7 – 8 of the aforementioned Patent Board Decision dated 6/19/2021). As such, the claimed invention is allowable over the prior art as the combination of prior art fails to teach, suggest, or render obvious claimed invention as a whole, and specifically fails to teach “for each pull-mode data transfer, data is pulled from a server by the physical communication interface on the disaggregated edge switch”. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/               Examiner, Art Unit 2459              

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459